Chapman, C. J.
The jury having found a verdict for the plaintiff for $50, he excepts to all the rulings of the judge who tried the cause, and to his refusals to rule.
*5171. He contends that it should not have been left to the jury to find whether the plaintiff knew he was to give up the boat ticket before leaving the boat, because there was no evidence whatever tending to prove such knowledge. But from the manner in which passengers purchase tickets, and the use necessary to be made of them, any person of ordinary intelligence would infer that they are to be given up on the boat to some officer, and as they had not been called for earlier, he would naturally suppose that they would be called for at the time of leaving the boat. Whether the plaintiff knew it was a question for the jury, under the circumstances of the case.
2. He contends that the defendants had no right forcibly to detain the plaintiff at all for the purpose of investigating on the spot the circumstances of the case. As passenger carriers the defendants had a right to make reasonable rules and regulations. It would be obviously reasonable to require passengers to purchase tickets at the office before the boat started, instead of taking money on board, and to give up these tickets at the end of the voyage while passengers were leaving the boat. If a passenger should attempt to leave without producing a ticket, and should allege that he had lost it, they would need to investigate the matter, and to ascertain the reason of his conduct, and to make reasonable provision for their own security. The ruling requested that they had no right to detain him, even if he was fraudulently trying to get his passage without a ticket and- without paying the fare, was properly refused. The ruling was proper that if the plaintiff lost his ticket it would be his own loss, and not one which the defendants were to bear; and it was sufficiently favorable to the plaintiff to rule “ that they had no right to detain him till he did pay his fare or give up a ticket, or to compel him to pay his fare or give up a ticket; but that if he knew that he was to give up his ticket before leaving the boat, the defendants had a right, if he did not give it up or pay his fare, to detain him for a reasonable time to investigate on the spot the circumstances of his case; and if the jury found that the defendants detained him for the purpose of compelling him to pay his fare or to give up his ticket, or detained him for the pur*518pose of investigating his case for an unreasonable time, or in an unreasonable way, he was entitled to recover.” Under this ruling the jury found for the plaintiff. As he had sufficient money to pay his fare, as it was his duty to do, he himself was the unnecessary cause of his own detention for two hours, and the damages found by the jury seem to be ample. Upon the ruling and verdict, the other points insisted upon in the plaintiff’s brief become immaterial. Exceptions overruled.